COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-06-195-CR
 
 
FARCEY COACHMAN, JR.                                                     APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
             FROM THE 362ND
DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We
have considered appellant=s AMotion
To Dismiss Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See Tex. R. App. P.
42.2(a), 43.2(f).                                                                                                                                  
PER
CURIAM
 
PANEL D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 




DELIVERED: August 3, 2006                                                 




[1]See Tex. R. App. P. 47.4.